Citation Nr: 1228344	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  07-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back injury, to include a lumbar spine fracture, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for residuals of a cervical spine fracture.

3.  Entitlement to service connection for numbness of the right hand.

4.  Entitlement to service connection for bilateral heel disorder.

5.  Entitlement to service connection for residuals of a left leg fracture.

6.  Entitlement to service connection for residuals of a right leg fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the current appellate claims.

The Board acknowledges that the RO appears to have made an implicit determination that new and material evidence has been received to reopen the low back claim, in that it adjudicated the merits of the underlying service connection claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board notes that the Veteran also initiated an appeal to the denial of service connection for posttraumatic stress disorder (PTSD).  However, service connection was established for PTSD by a March 2007 rating decision.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board also notes that the Veteran initially requested a hearing before the Board in conjunction with this appeal.  However, in July 2009, the Veteran canceled his request for a Board hearing, and requested that he be scheduled for a hearing before a decision review officer (DRO) at the RO.  Such a hearing was scheduled for January 2010, but the Veteran canceled this hearing request that same month.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Service connection was previously denied for a low back disorder by a February 1987 rating decision.  Although the Veteran initiated an appeal as to that decision, he did not perfect it by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated in September 1987.

3.  Service connection was again denied for a low back disorder by a February 1989 rating decision.  Although the Veteran initiated an appeal as to that decision, he did not perfect it by filing a timely Substantive Appeal after an SOC was promulgated in July 1989.

4.  The evidence received since the last prior denial of service connection for a low back disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran does not have a current low back disorder that began in or was otherwise the result of his active service.

6.  The Veteran does not have a current cervical spine disorder that began in or was otherwise the result of his active service.

7.  The Veteran does not have a current bilateral heel disorder or disability affecting the right hand that began in or was otherwise the result of his active service.

8.  The preponderance of the competent medical evidence is against a finding that the Veteran has a disability of the right and/or left legs.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for a low back disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  Service connection is not warranted for residuals of a back injury, to include a lumbar spine fracture.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  Service connection is not warranted for residuals of a cervical spine fracture.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

4.  Service connection is not warranted for numbness of the right hand.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

5.  Service connection is not warranted for bilateral heel disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

6.  Service connection is not warranted for residuals of a left leg fracture.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

7.  Service connection is not warranted for residuals of a right leg fracture.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's low back claim.  Therefore, nor further discussion of the VCAA is warranted with respect to this aspect of his appeal as any deficiency has been rendered moot.

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The Veteran was informed by an August 2004 letter how to substantiate his claims for service and the respective duties of himself and VA with respect to the necessary information and evidence.  He was also sent correspondence in March 2006 which included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated by the April 2007 Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Accordingly, the duty to notify was satisfied.  

The Board further notes that the Veteran has not demonstrated nor contended he has been prejudiced with regard to the content of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran is aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder in November 2011.  The RO specifically indicated in the November 2011 supplemental statement of the case that the VA medical records on Virtual VA had been reviewed.    

Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  As detailed in the Introduction, he canceled his hearing requests in conjunction with this appeal.  

Moreover, he was accorded multiple VA medical examinations regarding this case in February 2007, September 2010, August 2011 and November 2011, which included opinions that addressed the etiology of the claimed disabilities.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history, the Board finds they are supported by an adequate foundation and that sufficient information is provided to allow the Board to render an informed determination.  No prejudice is demonstrated with respect to these VA medical examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  New and Material Evidence

Service connection was previously denied for a low back disorder by a February 1987 rating decision.  Although the Veteran initiated an appeal as to that decision, he did not perfect it by filing a timely Substantive Appeal after a SOC was promulgated in September 1987.  Similarly, service connection was again denied for a low back disorder by a February 1989 rating decision.  Once again, the Veteran initiated an appeal as to that decision, he did not perfect it by filing a timely Substantive Appeal after an SOC was promulgated in July 1989.  Therefore, these decisions are final.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The evidence of record at the time of the prior decisions included statements by and on behalf of the Veteran, as well as his service treatment records.  

In his statements, the Veteran indicated he had a chronic low back disorder as a result of an in-service injury in April 1966 that occurred when he jumped from a hovering helicopter into rocks and boulders, covered by 8 feet high elephant grass.  He stated that upon impact he broke off a piece of his vertebrae, knocking it out of place, and that he received a rather large cut on his lower back.  He stated that he was treated in the field for this injury.  Also of record was a January 1989 lay statement from a fellow soldier attesting to having been a witness to this injury.

The Veteran's service treatment records contained no entries indicative of a back injury of any kind, to include as described by the Veteran.  He was treated for complaints of neck and back pain in October 1966, which was attributed to infectious mononucleosis.  His spine was clinically evaluated as normal on both his October 1963 enlistment examination and November 1967 release from active duty examination.

Both the February 1987 and February 1989 rating decisions noted that the service treatment records contained no entries indicative of a back injury.  The February 1989 rating decision also noted that the first post-service evidence of treatment for the back was in September 1981, and found that the Veteran was not shown to have a chronic back condition which had its onset in service.

The evidence added to the record since the prior denials includes additional statements by and on behalf of the Veteran, as well as competent medical records which cover a period through 2011.  In pertinent part, a February 2010 medical opinion has been added to the record which, as detailed below, potentially relates the etiology of the Veteran's current back disorder to his military service.  No such evidence was of record at the time of the prior denials.  Further, this evidence goes to the specific basis for the last prior denial.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for a low back disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the adjudication that follows, the presumption that the evidence submitted to reopen the claim is presumed to be true without regard to the other evidence of record no longer applies.

The Board also wishes to reiterate the fact that the RO previously determined that new and material evidence had been received, and has addressed the merits of the underlying service connection claim.  Nevertheless, pursuant to the holdings of Barnett, supra , and Jackson, supra, the Board must still find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  However, inasmuch as the RO has already addressed the merits of the service connection claim, the veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard, supra.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that he has current disabilities of the lumbar and cervical spines, right hand, and both heels as a result of injuries sustained from jumping from a hovering helicopter (as discussed in the new and material evidence claim adjudicated above).  He specifically stated that that he sustained fractures of his lumbar and cervical spines.  With respect to the legs, he described the injury as involving chipped bones.  Further, he included this incident as one of the stressors which resulted in his current PTSD.  The March 2007 rating decision which established service connection for PTSD stated that the Veteran's stressors, to include injury from a helicopter jump, were conceded.

In short, VA has already conceded that the Veteran sustained injuries from jumping from a helicopter as he has contended in this case.  Therefore, the Board will do the same in adjudicating the present appellate claims.  However, the matter of whether such an injury actually occurred is only one of the aspects of this appeal.  For service connection to be established for the claimed disabilities, there must be both evidence that he currently has the claimed disabilities, and that such disabilities are etiologically linked to service to include the purported helicopter jump injuries.

The Board notes that the Veteran is competent, as a lay person, to describe such an injury and the symptoms he experienced thereof.  However, competent medical evidence is necessary to diagnose chronic disabilities from such an injury, particularly the claimed fractures as the Veteran does not report having a fracture that broke the skin.  Moreover, as detailed below, there was no indication of any such disabilities at the time of his separation from service or for many years thereafter.  Therefore, the Board finds that this case involves complex medical issues that require competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that there were no entries indicating a fracture or bone chips of either leg, or right hand numbness (although he was treated for a swollen finger in June 1967).  He was treated for complaints of neck and back pain in October 1966 which was attributed to infectious mononucleosis.  There was no mention of any such injury in these records, and no cervical or lumbar spine disability was noted at that time.  His service treatment records also note complaints of bilateral heel pain in September 1966 and January 1967.  However, records from February 1967 noted, in part, that X-rays were normal with no evidence of stress fracture.  These records also state that no disability was found.  Further, the Veteran's spine, feet, upper and lower extremities were all clinically evaluated as normal on his November 1967 release from active duty examination.  Importantly, the Veteran signed a statement certifying that he was informed of and understood the provisions of BuMed Instruction 6120.6.  

The Board also notes that the first competent medical evidence of any of the claimed disabilities was years after the Veteran's separation from service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (Affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board acknowledges that there is competent medical evidence which both supports and refutes the Veteran's claims of service connection for his low back and cervical spine disorders.

As mentioned above, a February 2010 medical opinion is of record which relates the etiology of the Veteran's current low back and cervical spine disorders to his active service.  Specifically, Dr. J. F. D. (a urologist) noted the Veteran's account of his in-service injury, and that photos taken during the maneuver in April 1966 clearly showed injury to the Veteran's neck not limited to the laceration on the right posterior neck, but also ecchymosis located over the cervical and upper thoracic spine.  Dr. D also noted the Veteran's subsequent treatment for neck and back complaints attributed to infectious mononucleosis.  However, Dr. D stated that if, in fact, the Veteran did suffer mononucleosis, this might be coincidental but not causal factor in his presenting complaint of neck and back pain which did not resolve after mononucleosis signs and symptoms had long abated.  Moreover, Dr. D noted that the Veteran presented for neck and back pain in 1987, and that X-rays showed disc narrowing at L4-5 and L5-S1 with spondylolisthesis of L4 on L5.  Dr. D stated that the Veteran was otherwise healthy at that time, that the Veteran's activities were limited to the back pain, and that no injury or medical explanation for changes of the lumbar spine were evident between the time of injury in 1966 and the 1987 findings.  Therefore, Dr. D stated that it seemed evident based on the records provided that the Veteran indeed complained of neck and back pain on active duty and 20 years later.  Moreover, Dr. D believed that there was reasonable evidence to suggest that the Veteran's current physical issues related to neck and back pain may indeed be service-connected  and would support the Veteran's request for disability and compensation.

Importantly, Dr. D does not address the fact that the Veteran's spine was clinically evaluated as normal at the time of his November 1967 release from active duty examination.  His opinion is also speculative as he indicates the neck and back pain may be service connected.  Therefore, the Board finds that Dr. D's opinion is not entitled to any probative weight.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board also notes that a February 2007 VA examination noted the Veteran's complaints regarding his lumbar and cervical spine, bilateral heels, and bilateral lower legs.  Following evaluation of the Veteran, the examiner diagnosed cervical spine narrowed disc at C6-7; lumbar spine spondylolysis with spondylolisthesis with severely narrowed disc at L5-S1; and indicated that X-rays were negative for right and left lower leg fractures, as well as bilateral heel sprains.  Moreover, it was the opinion of the examiner that there was really not enough evidence in the claims folder to state that the Veteran did all of this in this helicopter jump; and that there was not much mentioned about any kind of fractures anywhere in the claims folder.  Therefore, the examiner found it was less likely than not that the Veteran's current symptoms were related to that incident.

In a June 2009 addendum, the examiner indicated that there was nothing which would warrant a change in his prior opinion.  The examiner stated that the lumbar and cervical spine conditions were less likely than not related to the military even with the lay witnesses.  The examiner stated that if the Veteran had neck and lumbar spine problems before leaving the military he would have stated it in his discharge exam, and he did not.

A September 2010 VA general medical examination included diagnoses of spondylolisthesis of the lumbar spine which hindered the Veteran from doing any type of manual work but not sedentary work; cervical spine sprain with fairly good range of motion which did not hinder him from working, and that X-rays showed degenerative joint disease and narrowed on disc.  However, the examiner stated that there was no evidence of leg fractures, cervical spine fracture or lumbar spine fracture.  No opinion was promulgated at this examination regarding the etiology of the diagnosed disabilities.

A November 2011 VA examination also included an opinion against the Veteran's current spine disabilities being etiologically linked to service, to include his treatment for infectious mononucleosis and purported injuries from the helicopter jump.  This VA examiner also noted the February 2010 medical opinion from Dr. D.  Based on the data available, the examiner opined that the Veteran's low back condition was less likely than not related to military service.  The VA examiner stated that chronicity could not be established; the separation examination was negative  for any back, neck, or foot abnormalities; and that the one complaint noted for back pain indicated treatment for mononucleosis without evidence of an intrinsic back condition.

In short, both the February 2007 and November 2011 VA examiners provided opinions indicating that the Veteran's current lumbar and cervical spine disabilities are not linked to service.  Further, both examiners based their opinions on the documented in-service findings to include that of the November 1967 release from active duty examination.  Moreover, the November 2011 VA examiner also indicates that no current disability of the heels is etiologically linked to service as it was noted that his feet were normal on the separation examination.  Moreover, the examiner in September 2010 found no evidence of leg fractures and reported that the Veteran's legs were normal with no deformity, swelling or tenderness.  In order to be considered for service connection, a claimant must first have a disability. Degmetich v. Brown, 104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there can be no valid claim absent proof of a present disability). The Board has previously determined that these examinations are based upon an adequate foundation, and are adequate for resolution of this case.  Therefore, the Board finds that the preponderance of the competent medical evidence is against these claims.

The Board also finds that no competent medical evidence is of record which links current disabilities of the heels and the right hand to the Veteran's military service to include injury from a helicopter jump.  

The Board also notes that an August 2011 VA medical examination diagnosed the Veteran's right hand numbness as right hand/upper extremity ulnar neuropathy.  Although the examiner indicated he could not provide an opinion at that time as to the etiology of this disability as the claims folder was not available for review, he subsequently reviewed the claims folder and provided such an opinion later that same month.  Specifically, the examiner opined that, based on the evidence available, the Veteran's current right hand numbness/condition was not related to military service.  In support of this opinion, the examiner summarized relevant findings in the service treatment records, to include the fact that there was no medical data indicating treatment or complaints regarding right hand numbness, the in-service treatment for a swollen finger, and that the release from active duty examination was negative for any abnormalities related to the right hand, right hand numbness, or ulnar neuritis.  The examination is adequate as it is based on a review of the history, a physical examination and as sufficient information was provided so the Board can render an informed determination.  The opinion is entitled to probative weight and no competent medical opinion is of record which refutes the findings of the August 2011 VA examiner.  

The Board will also consider whether the Veteran had chronic disabilities in service and, if not, whether there is continuity of symptomatology.  As the Veteran's spine, lower extremities, feet, and upper extremities were evaluated as normal upon separation examination, he did not have chronic neck, back, right hand, bilateral heel or bilateral leg disabilities at the time he left service.  Moreover, statements concerning continuity of symptomatology pertaining to the neck, back and legs following the injury and following treatment for heel pain and finger pain in service are not entitled to a finding of credibility as the Veteran specifically denied continuing symptoms by signing the BuMed certification on the separation examination report.  The Board finds credible the Veteran's affirmative statement made at the time of separation rather than his current reports of continuity of symptomatology.  

In view of the foregoing, the Board finds that the competent medical and other evidence of record is against a finding that the Veteran has current disabilities of the lumbar spine, cervical spine, right hand, heels, and/or legs that were incurred in, aggravated by, or otherwise the result of his active service.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a low back disorder, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Service connection for residuals of a back injury, to include a lumbar spine fracture, is denied.

Service connection for residuals of a cervical spine fracture is denied.

Service connection for numbness of the right hand is denied.

Service connection for bilateral heel disorder is denied.

Service connection for residuals of a left leg fracture is denied.

Service connection for residuals of a right leg fracture is denied.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


